Citation Nr: 1120820	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  08-27 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1974 to February 1977, from November 1990 to June 1991, and from February 2003 to March 2004.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge sitting at the RO in November 2009; a transcript of the hearing is associated with the claims file.  

In May 2010, the Board remanded the case for additional development; however, another remand is necessary with respect to the Veteran's claim of entitlement to service connection for right ear hearing loss.  Therefore, such issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDING OF FACT

Left ear hearing loss is related to the Veteran's acoustic noise exposure during his military service.


CONCLUSION OF LAW

Left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for left ear hearing loss constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis and organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records from his first period of service reflect that, upon his service entrance examination in February 1974, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
25
10
-
10

At the time of his separation examination in January 1977, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
5
15
-
25

Additionally, the Veteran is competent to assert the occurrence of in-service acoustic noise exposure, to include explosions and gunshot noises.  See 38 C.F.R. 
§ 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Post-service treatment records reflect a current diagnosis of left ear hearing loss pursuant to VA regulations.  In this regard, at the Veteran's December 2010 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
25
25
55
55

Moreover, the examiner diagnosed left ear sensorineural hearing loss with hearing within normal limits through 2000 Hertz with moderately severe hearing loss from 3000 to 8000 Hertz.  Additionally, at the October 2010 VA examination, the examiner opined that the Veteran's hearing loss is as least as likely as not caused by or a result of acoustic noise exposure during the Veteran's first period of active duty from February 1974 to February 1977.  The examiner further indicated that the Veteran's left ear hearing loss began in the in 1970's.

Therefore, in light of the Veteran's exposure to acoustic noise during his military service, a decrease in most levels of hearing at the time of his January 1977 separation examination, and the October 2010 VA examiner's opinion relating the Veteran's left ear hearing loss to his acoustic noise exposure during his first period of active duty from February 1974 to February 1977, the Board finds that service connection is warranted for left ear hearing loss. 


ORDER

Service connection for left ear hearing loss is granted.



REMAND

With respect to the Veteran's claim of entitlement to service connection for right ear hearing loss, while the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is claiming entitlement to service connection for bilateral hearing loss.  He states that he was exposed to acoustic trauma while on active duty.  The Veteran testified in the November 2009 hearing that he was exposed to explosions and gunshot noises.  See November 2009 Board Hearing Transcript.  

The Veteran was afforded a VA examination in October 2010.  The VA examiner opined that the Veteran's hearing loss is as least as likely as not caused by or a result of acoustic noise exposure during his first period of service from February 1974 to February 1977.  However, the examiner's rationale stated that right ear hearing loss showed no changes and was within normal limits at the time of entrance and after exit from service, while audiograms from 1984 and 1988 showed bilateral hearing loss.  The examiner then stated that hearing loss in the right ear is a completely new finding and would have been incurred between April 1977 and January 1984, periods of time when the Veteran was not on active duty.  The examiner also stated that right ear hearing loss began in the 1980's.  The Board finds this opinion to be confusing and contradictory, and therefore an addendum opinion should be obtained for the purpose of clarification.

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the examiner who conducted the October 2010 VA examination.  Provide the examiner with a copy of this REMAND.  

If the October 2010 examiner is not available, or if deemed necessary, afford the Veteran a VA examination for bilateral hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion whether the Veteran's right ear hearing loss is at least as likely as not related to in-service acoustic noise exposure during his first period of active duty from February 1974 to February 1977.   In this regard, the examiner is requested to reconcile the October 2010 VA examiner's statement that the Veteran's hearing loss is as least as likely as not caused by or a result of acoustic noise exposure during his first period of active duty from February 1974 to February 1977 and his findings that the Veteran's right ear hearing loss would have been incurred between April 1977 and January 1984, periods of time when the Veteran was not on active duty, and that the Veteran's right ear hearing loss began in the 1980's.

In rendering this opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his right ear hearing loss as well as the continuity of symptomatology.  All opinions expressed should be accompanied by supporting rationale.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


